Per Curiam:

It appearing that this case has be*519come moot, the appeal is dismissed and the cause is remanded to the Superior Court for the Counties of Providence and Bristol of the State of Rhode Island in order that that, court may take such further proceedings as may be appropriate in the premises. This is done upon the authority of Mills v. Green, 159 U. S. 651; American Book Co. v. Kansas, 193 U. S. 49, 51; and Brownlow v. Schwartz, 261 U. S. 216.
Mr. William W. Moss for appellant.
Mr. Elmer S. Chace for appellees.